KRUSE, Chief Justice:
Rp: Scheduling of Jury Trials
As you know, we are currently setting jury trials for about six months after the daté on which trial is set. This has resulted partly from a repent increase in the number of defendants requesting jury trials, and partly from the Court’s policy of scheduling no more than one jury trial per weqk.
'The Court has neither personnel nor facilities adequate to handle more than one jury trial at a time. However, it appears that fewer than one-fourth of the jury trials scheduled are actually taking place. Most cases are resolved by pleas bargains a week or two before the scheduled trial date. As a result, the Court is only hearing about pqé jury trial per month, while some defendants are facing several months of pretrial incarceration.
We are papable pf hearing one jury trial every week or so, and are more than willing to do so in order to clear the current backlog. Accordingly, we have decided to change our policy so as to. schedule two jury trials per week until the backlog is substantially reduced.
In order to implement this change, the following steps should be taken during the next few days:
1) The Assistant Attorneys General handling criminal cases should Review all such cases scheduled for trial after June I, 1989, tp determine which cases should be reset to earlier dates, ' First priority should go to cases in which the defendants are incarcerated.
2) * The Public Defender and priváte defense attorneys should alsp review their scheduled cases, and should contact the Attorney *100General’s office immediately in the event that an accelerated trial date is not desired or in the event that some dates would be inconvenient.
3) The Assistant Attorneys General should prepare a stipulation in eaph case -in which it is determined that a new trial date would be appropriate. The stipulation should be presented to the defense attorney for his approval, and then to the Court,
4) fn any case in which one party wants an accelerated trial date and the other party does not, the party desiring acceleration can make a piotion to the Court.
5) The Court will grant motions or stipulations sufficient to fcsu|t in a schedule of two jury trials per \veek, beginning as soon as possible. Both trials should be set on Tuesday unless there are good reasons to prefer another day of the week.
6) On Monday of each week, the Attorney General’s office and the defense attorneys in the two cases set for the following week should report to the Court whether those cases will actually go to trial. If it appears that both cases will go to trial, it may be necessary to postpone one of them for a few days.
Tbank you for your cooperation on this matter.